DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on April 14, 2021 is acknowledged.  The traversal is on the ground(s) that both sets of claims (Group I and Group II) comprise a UV radiation generator, a pedestal, and distributing ozone over the first surface of the pedestal. This is not found persuasive because the method could have been performed with an atomic oxygen cleaning chamber without a chamber lid or the apparatus with an UV generator with a radiation range outside of the claimed wavelength of 240-310 nm.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al (US 2108/0350595).
Regarding claim 1:	 An atomic oxygen cleaning chamber 106 , comprising: a chamber body; a chamber lid 202; a processing volume defined by the chamber body and the chamber lid; an 

Regarding claim 2:	The chamber of claim 1, wherein the gas distribution assembly comprises: a plenum formed in the chamber lid, the plenum (gas distribution ring 420) configured to be connected to an ozone generator see [0052]; and a showerhead 414 coupled to the plenum, the showerhead having a plurality of channels to distribute ozone over the upper surface of the pedestal.  See Fig. 4.

Regarding claim 3:	The chamber of one of claims 1, wherein the gas distribution assembly comprises: a gas inlet formed in the chamber body, the gas inlet having: a manifold, the manifold configured to be connected to an ozone generator (see the discussion in [0035]; and a flow guide, the flow guide having a plurality of channels to distribute ozone over the upper surface of the pedestal.  See [0052] and Figs. 2 and 3.

Regarding claim 4:	The chamber of claim 1, wherein the one or more UV radiation sources are configured to discharge radiation at about 240 nanometers (nm) to about 310 nm wavelength.  See [0008] and [0039].

Regarding claim 5:	The chamber of claim 1, the pedestal is coupled to a stem 310 operable to move the pedestal between the processing position and a transfer position.  See the discussion in [0036] that recites the pedestal 306 is translated via the drive systems 312.

Regarding claim 6:	The chamber of claim 1, wherein the one or more UV radiation sources 302 are coupled to the chamber lid 202. See Figs. 2 and 3.
  

  
Regarding claim 8:	The system of claim 7, wherein the gas distribution assembly comprises: a plenum formed in the chamber lid 202, the plenum (gas distribution ring 420) configured to be connected to an ozone generator see [0035] and [0052] configured to be connected to an ozone generator; and a showerhead 414 coupled to the plenum, the showerhead having a plurality of channels to distribute ozone over the upper surface of the pedestal.  See Fig. 4.

Regarding claim 9:	The system of claim 7, wherein the gas distribution assembly comprises: a gas inlet formed in the chamber body, the gas inlet having: a manifold, the manifold configured to be connected to an ozone generator; and a flow guide, the flow guide having a plurality of channels to distribute ozone over the upper surface of the pedestal. See [0052] and Figs. 2 and 3.

Regarding claim 10:	The system of claim 7, wherein the one or more UV radiation sources are configured to discharge radiation at about 240 nanometers (nm) to about 310 nm wavelength.  See [0008] and [0039].



Regarding claim 12:	The system of claim 7, wherein the one or more UV radiation sources 303 are coupled to the chamber lid.  See [0032], [0035], and [0036].

Regarding claim 13:	The system of claim 7, wherein one or more service chambers are adapted for at least one of a degassing, orientation, cool down, pretreatment, precleaning, and post-annealing process. The specific types of service chambers used in the prior art of Srinivasan et al is a matter of an intended use and the types of chambers discussed in [0032], [0033], [0049].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shinriki et al US 6,143,081	The prior art of Shinriki et al teaches a film forming apparatus with a multichamber with a robot 612, chambers 602, 604, and 608. See Figs. 1, 9, and 13, 14, 17, 18, and 20 where UV lamps 264/280, pedestal (mounting table 214), lid, and gas distribution assembly (showerhead 244).
Jimbo et al teaches an apparatus of irradiating UV light using an excimer lamp 11, a pedestal (table 13) and gas distribution assembly (gas passage 23, nozzles 24, gas feed port).
Abedijaberi et al (US 2014/0273411) teaches an apparatus using inject insert liner assemblies in CVD systems where the UV light (lamps 128) heats the chamber, pedestal (susceptor 120) with stem 122, gas manifold 140, and chamber lid (upper wall 130, lid 112).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716